Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding-precedent in this circuit.
PER CURIAM:
Johnny Lee Gore petitions for a writ of mandamus, alleging the district court has unduly delayed acting on a motion for a new trial. He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court denied Gore’s motion for a new trial after, he filed this mandamus petition. Accordingly, because the district court has recently ruled on Gore’s motions, we deny the mandamus petition as moot. We grant leave to proceed in forma pau-peris. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.